DETAILED ACTION
This is a first action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 7 and 18 are objected to because of the following informalities:  the claims recite “a second detection zone” without having introduced a first detection zone (which appears in claim 10 as part of a different claim combination). By claim construction, it is understood that the claims merely define a singular detection zone and that the word “second” does not require two different zones. Examiner suggests deleting the word “second” to avoid confusion.
Claim 11 and 20 are objected to because of the following informalities:  the claims recite “a third detection zone” without having introduced a first detection zone (which appears in claim 10 and 19 as part of different claim combinations) or a second detection zone (which appears in claim 7 and 18 as part of yet other claim combinations). By claim construction, it is understood that the claims merely define a singular detection zone and that the word “third” does not require three different zones. Examiner suggests deleting the word “third” to avoid confusion. Similarly, the claims recite “a predetermined second value” without having introduced a predetermined first value (which appears in claim 10 as part of a different claim combination). By claim construction, it is understood that the claims merely define a singular predetermined value and that the word “second” does not require two different values. Examiner suggests deleting the word “second” to avoid confusion.
Claim 12 is objected to because of the following informalities:  “picking up with the load with the load fork” should read “picking up .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 11, 12, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (EP 1293472 A2) in view of Lee et al. (KR 20180002432 A1).
Regarding claim 1, Janssen teaches a low-lift industrial truck for picking up and moving a load, the low-lift industrial truck comprising: 
a load fork for picking up the load, said load fork having fork tines with fork tine tips (forks/fork tines 12); and 
a load lifting assistance system that comprises a distance sensor (distance sensor 26) and a processing unit (detection unit; Examiner notes that Applicant’s disclosure describes the “processing unit” as potentially being simply “part of the control of the industrial truck” ([0041])); 
wherein fork tines of the load fork each comprise at least one load roller in a region of the fork tine tips (load wheels 20), wherein the distance sensor is configured to measure a distance between the load to be picked up by the load fork and a front wall of the industrial truck facing the load fork for processing by the processing unit (Fig. 2: distance sensor 26 is mounted on the front of the vehicle; middle of page 2: distance sensor is an ultrasonic sensor that detects distance from the sensor to front of a pallet being picked up), [and]
wherein at least one distance between the load to be picked up by the load fork and the front wall is saved in the processing unit as a predetermined stop position (Fig. 2: interval A indicates a reference position for the load to be when lifted).
Janssen teaches that a warning signal is generated and/or stroke locks are actuated if the pallet/load is not within reference interval A (first paragraph on page 3). Hence Janssen does not teach that the processing unit is configured to generate “a stop signal” when the distance between the load to be picked up by the load fork and the front wall of the industrial truck facing the load fork measured by the distance sensor corresponds to the predetermined stop position saved in the processing unit. 
However, Lee teaches a similar vehicle which uses a detection unit (13) to confirm that a load is completely loaded prior to lifting (second paragraph on page 3). When this detection unit detects that the load is properly positioned, it sends a signal to the control unit which responds by first stopping the vehicle (last full paragraph on page 3) and then lifting it (paragraph bridging pages 3-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Janssen to generate a stop signal (as taught by Lee) when the load is at a predetermined position relative to the vehicle in order to cause the vehicle to stop at the right place thereby ensuring that the cargo is completely loaded (Lee abstract) without allowing excessive movement which could damage the cargo (Lee end of last full paragraph on page 3).
Regarding claim 3, modified Janssen teaches the industrial truck according to claim 1, and Janssen, as modified, also teaches that the processing unit is further configured to stop the industrial truck when the stop signal is generated (Lee last full paragraph on page 3, cited and incorporated in the rejection of claim 1).  
Regarding claim 4, modified Janssen teaches the industrial truck according to claim 3, but Janssen, as modified, does not teach that the processing unit is further configured to “automatically” lift the load fork when the stop signal is generated. However, Lee also teaches this limitation (paragraph bridging pages 3-4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to automatically lift the load when it was appropriately positioned as taught by Lee in order to automatically load the object for transport to another location.  
Regarding claim 11, modified Janssen teaches the industrial truck according to claim 1, and Janssen, as modified, also teaches a third detection zone is saved in the processing unit, wherein the third detection zone extends in a fork direction starting from a predetermined minimum distance to the front wall, wherein the predetermined stop position lies within the third detection zone  (Janssen Fig. 2: interval A), and wherein the processing unit is configured to limit a driving speed of the industrial truck to a predetermined second value when it is determined that the load is within the third detection zone with reference to the measured distance of the load (Lee last full paragraph on page 3, cited and incorporated in the rejection of claim 1; Examiner considers stopping the vehicle to be a limit on driving speed).  
Regarding claim 12, Janssen teaches a method for operating a low-lift industrial truck for picking up a load having a load fork for picking up the load, said load fork having fork tines with fork tine tips (forks/fork tines 12) and at least one load roller in a region of each of the fork tine tips (load wheels 20), the method comprising steps of: 
driving the industrial truck at a driving speed in a fork direction toward the load before picking up with the load with the load fork (drive unit 16; bottom of page 2: “If the industrial truck now does not move correctly into a pallet to be picked up…[and] the stroke is operated…the pallet [will be] torn apart and made unusable” Although this is not desired, it clearly discloses that the industrial truck is designed to move into a pallet before picking it up); and 
determining a distance between the load and a front wall of the industrial truck facing the load fork during the driving step (Fig. 2: distance sensor 26 is mounted on the front of the vehicle; middle of page 2: distance sensor is an ultrasonic sensor that detects distance from the sensor to front of a pallet being picked up) with a load lifting assistance system of the industrial truck that comprises a distance sensor (distance sensor 26) and a processing unit (detection unit; Examiner notes that Applicant’s disclosure describes the “processing unit” as potentially being simply “part of the control of the industrial truck” ([0041])), wherein at least one distance between the load and the front wall is saved in the processing unit as a predetermined stop position (Fig. 2: interval A indicates a reference position for the load to be when lifted).
Janssen teaches that a warning signal is generated and/or stroke locks are actuated if the pallet/load is not within reference interval A (first paragraph on page 3). Hence Janssen does not teach generating a “stop signal” when the distance determined by the distance sensor in the determining step corresponds to the stop position saved in the processing unit.  
However, Lee teaches a similar vehicle which uses a detection unit (13) to confirm that a load is completely loaded prior to lifting (second paragraph on page 3). When this detection unit detects that the load is properly positioned, it sends a signal to the control unit which responds by first stopping the vehicle (last full paragraph on page 3) and then lifting it (paragraph bridging pages 3-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Janssen to generate a stop signal (as taught by Lee) when the load is at a predetermined position relative to the vehicle in order to cause the vehicle to stop at the right place thereby ensuring that the cargo is completely loaded (Lee abstract) without allowing excessive movement which could damage the cargo (Lee end of last full paragraph on page 3).
Regarding claim 14, modified Janssen teaches the method according to claim 12, and Janssen, as modified, also teaches stopping the industrial truck when the stop signal is generated (Lee last full paragraph on page 3, cited and incorporated in the rejection of claim 12).  
Regarding claim 15, modified Janssen teaches the method according to claim 14, but Janssen, as modified, does not teach “automatically” lifting the load fork when the stop signal is generated.  However, Lee also teaches this limitation (paragraph bridging pages 3-4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to automatically lift the load when it was appropriately positioned as taught by Lee in order to automatically load the object for transport to another location.  
Regarding claim 20, modified Janssen teaches the method according to claim 12, and Janssen, as modified, also teaches a third detection zone is saved in the processing unit that extends in the fork direction starting from a minimum distance to the front wall, wherein the predetermined stop position lies within the third detection zone (Janssen Fig. 2: interval A), and wherein the driving speed of the industrial truck is limited to a predetermined second value when the distance of the load is determined that lies within the third detection zone  (Lee last full paragraph on page 3, cited and incorporated in the rejection of claim 1; Examiner considers stopping the vehicle to be a limit on driving speed).

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (EP 1293472 A2) in view of Lee et al. (KR 20180002432 A1) and Fossier et al. (US 2007/0215412 A1).
Regarding claim 2, modified Janssen teaches the industrial truck according to claim 1, and Janssen also teaches outputting an alert signal when the pallet is not within the reference interval A. Hence, Janssen, as modified, does not teach that the processing unit is further configured to output an alert signal to an acoustic and/or visual output unit when the stop signal is generated.  However, Fossier teaches a device for a forklift which detects range to a load (distance 117 in Fig. 2) and outputs an alert on a display when the load is “Safe to Lift”, for example ([0018]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Janssen to output an alert indicating that the load is properly positioned and safe to lift as taught by Fossier in order to assist the operator in safely loading the object.
Regarding claim 13, modified Janssen teaches the method according to claim 12, and Janssen also teaches outputting an alert signal when the pallet is not within the reference interval A. Hence, Janssen, as modified, does not teach outputting an alert signal in an acoustic and/or visual output unit when the stop signal is generated.  However, Fossier teaches a device for a forklift which detects range to a load (distance 117 in Fig. 2) and outputs an alert on a display when the load is “Safe to Lift”, for example ([0018]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Janssen to output an alert indicating that the load is properly positioned and safe to lift as taught by Fossier in order to assist the operator in safely loading the object.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (EP 1293472 A2) in view of Lee et al. (KR 20180002432 A1) and Taylor (US 2019/0196480 A1).
Regarding claim 10, modified Janssen teaches the industrial truck according to claim 1, but Janssen, as modified, does not teach that “a first detection zone is saved in the processing unit, wherein the first detection zone extends in a fork direction starting from the tip region of the fork tines up to a first limit that lies at a safety distance in front of the tip region of the fork tines, and wherein the processing unit is configured to limit a driving speed of the industrial truck to a predetermined first value when a measured value of the distance of the load lies within the first detection zone”.  However, Taylor teaches that article handling vehicles/robots may set “warning fields” (902a, b) such that when an object is detected within a warning field, the safety system limits the speed of the vehicle ([0138], Fig. 9). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lanssen to limit the vehicle speed when an object is detected within a warning field as taught by Taylor in order to prevent or mitigate any damage caused by collisions with the object.
Regarding claim 19, modified Janssen teaches the method according to claim 12, but Janssen, as modified, does not teach that “a first detection zone is saved in the processing unit that extends in the fork direction starting from the fork tine tips up to a first limit that lies at a safety distance in front of the fork tine tips, and when a distance is measured that lies within the first detection zone, the driving speed of the industrial truck is limited to a predetermined first value”.  However, Taylor teaches that article handling vehicles/robots may set “warning fields” (902a, b) such that when an object is detected within a warning field, the safety system limits the speed of the vehicle ([0138], Fig. 9). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lanssen to limit the vehicle speed when an object is detected within a warning field as taught by Taylor in order to prevent or mitigate any damage caused by collisions with the object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP3369696 A1 discloses an industrial truck that monitors a distance (A1) from the vehicle housing to the transported goods and lifts the loading area when the distance is smaller than a predetermined distance.
EP 3165422 A1 discloses determining zones along the load supporting member and determining whether the target load is engaged and ready for transport based on detecting the load’s progression through the zones.
US 2011/0234389 A1 discloses a lift fork truck with three ranging sensors and a display for visualizing the detected distances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662